DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of compound 7 in the reply filed on 7 march 2022 is acknowledged.  Claims 1-3, 6, 7, 10, 11, 13, 23, 24, 28, 33, 39, 40, and 48-53 are pending and examined on the merits.   
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61/780703, 61/714140, and 61/714145, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Provisional applications 61/780703, 61/714140, and 61/714145 do not full support for examined claim 1.  Since 61/786277 provides full support for examined claim 1, the effective filing date of the examined application is 14 March 2013.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for treatment of lymphoma with a compound of formula (III).  The specification does not reasonably provide enablement for treatment of the scope of disorder claimed with a compound of formula (III).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treatment of an EZH2-mediated disorder with a compound of formula (III).  In a compound of formula (III), a 2-oxo-1,2-dihydropyridine ring is connected to a phenyl ring through a --CH2-NH(CO)-- group. Thus, the claims taken together with the specification imply a compound of formula (III) can treat an EZH2-mediated disorder.

    PNG
    media_image1.png
    220
    261
    media_image1.png
    Greyscale

The state of the prior art and (4) the predictability or unpredictability of the art:
CREA (Cancer Metastasis Review, 2012, 31, 753-761) describes that more research is required to understand the clinical effectiveness of EZH2 inhibitors (page 757, second column, second paragraph; page 758, section 5 to page 759, section 6).  	
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treatment of an EZH2-mediated disease, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to the clinical relevance of EZH2 function in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for treatment of lymphoma with a compound of formula (III).  
The specification does not provide guidance for treatment of the scope of disorder claimed with a compound of formula (III).
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treating an EZH2-mediated disorder and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by KUNTZ (WO 2012142513, published  18 September 2012).  Kuntz describes compounds 150 and 245 (pages 98 and 118).  In compounds 150 and 245, the following definitions apply: N(R705)(R706) is N(tetrahyropyranyl)(ethyl); R702-R704 are each H; R701 is F.
The applied reference has a common applicant with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

    PNG
    media_image2.png
    190
    577
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    147
    574
    media_image3.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 7, 10, 11, 13, 23, 28, 39, 40, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, and 14 of U.S. Patent No. 10092572. Although the claims at issue are not identical, they are not patentably distinct from each other because compound 6 (column 51, lines 47-65) is encompassed by the examined claim set.  In compound 6, the following examined limitation are described: N(R805)(R806) is N(4-dimethylaminocyclohexyl)Et; R802- R804 are each Me; and R801 is phenyl para-substituted with an O-ethylene-O-ethylene-methoxy group.  Method of treating an EZH2-mediated disorder are recited (column 6. Line 41 to column 7, line 34; column 8, line 3 to line 64).  Compounds 8, 106-112, 120, 125-130 meets the following examined limitations: R701 is C-triple bond-C-C(Me)2-[OH or CH2-(piperidine, pyrrolidine, 3-hydroxypiperidine, 3-hydroxyazetidine, morpholine, 4-methyldiazepine, 4-methoxypyrazine, 4-CF3-pyrazine, 6-methoxymethyl-pyridine, 6-methoxypyridine, or 6-(4-methyl-piperazine)-pyridine; R706 is tetrahydropyranyl or 1-methylpiperidin-4-yl; R705 is ethyl; and R702-R704 is Me. 
Sun Pharmaceutical Industries, LTD. v. Eli Lilly and Company states the following:
Similarly, in Pfizer, the earlier patent claimed several compounds and the specification disclosed their use in treating inflammation and inflammation-associated disorders. 518 F.3d at 1363 & n.9; see U.S. Patent No. SUN PHARMACEUTICAL v. ELI LILLY 85,563,165 (“’165 patent”), at [57], col.1 ll.11-14, col.3 ll.3-27. The later patent then claimed a method of using these compounds for treating inflammation, inflamma-tion-associated disorders, and specific inflammation-associated disorders, including arthritis, pain, and fever. Pfizer, 518 F.3d at 1363 & n.9; see U.S. Patent No. 5,760,068 (“’068 patent”) col.97 l.49-col.108 l.29. After rejecting the patentee’s objection to our consideration of the specification of the earlier patent, we determined that the later patent “merely claims a particular use described in the [earlier] patent of the claimed compositions of the [earlier] patent.” Pfizer, 518 F.3d at 1363 & n.8. As such, we concluded that the asserted claims of the later patent were not “patentably distinct” from the claims of the earlier patent, and thus the later patent was invalid for obviousness-type double patenting. Id. at 1368.

When US 10092572 is viewed in terms of Sun, non-statutory double patenting is present because methods of treating an EZH2-mediated disorder are recited.
    


    PNG
    media_image4.png
    271
    313
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    274
    292
    media_image5.png
    Greyscale



Allowable Subject Matter
Claims 1-3, 6, 7, 10, 11, 13, 23, 24, 28, 33, 39, 40, and 48-53 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  KUNTZ (WO 2012142513, published 18 September 2012) describes compounds 150 and 245 (pages 98 and 118).  In compounds 150 and 245, the following definitions apply: N(R705)(R706) is N(tetrahyropyranyl)(ethyl); R702-R704 are each H; R701 is F.  These compounds neither anticipate nor render obvious the elected species because Kuntz does not describe compounds in which a cyclohexyl group is substituted with a N(Me)(ethylene-OMe) group.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699